                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 ASHU SHUKLA,                                              CIVIL ACTION
                       Plaintiffs,

               v.

 UNIVERSITY OF PENNSYLVANIA                                NO. 20-5634
 HEALTH SYSTEMS, PENN MEDICINE
 UNIVERSITY CITY, CAPITAL HEALTH
 REGIONAL MEDICAL CENTER, WEST
 WINDSOR POLICE DEPARTMENT,
 JOANNA ROHDE, ATTORNEY
 GENERAL OF THE UNITED STATES,
 UNITED STATES ATTORNEY FOR THE
 EASTERN DISTRICT OF
 PENNSYLVANIA,

                       Defendants.

                                          ORDER

       AND NOW, this 30th day of April, 2021, in light of Plaintiff Ashu Shukla’s failure to

comply with this Court’s Order to File an Unredacted Certificate of Merit (ECF 95) and Order to

Respond to the Motions to Dismiss and Provide Proof of Service on West Windsor Township

(ECF 96), IT IS HEREBY ORDERED THAT that this case is DISMISSED pursuant to

Federal Rule of Civil Procedure 41(b). The clerk shall TERMINATE this case and mark it as

CLOSED.



                                                   BY THE COURT:

                                                   /s/Wendy Beetlestone, J.

                                                   _______________________________
                                                   WENDY BEETLESTONE, J.
